Citation Nr: 1402315	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-08 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hypothermia, including residuals of smoke inhalation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






REMAND

The Veteran had active military service in the United States Army from January 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms [s]he is experiencing and that are causing [her] disability, . . . [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); 38 C.F.R. § 3.159(c)(3).

In this case, the Veteran's May 2008 claim referred to service connection for a "hypothermia condition."  Subsequent statements by the Veteran, as well as recent medical records, indicate she has experienced shortness of breath and coldness throughout her body, including her hands and feet, for many years.  See April 2009 notice of disagreement; March 2010 substantive appeal; see also April 2010 VA treatment record (indicating history of asthma).  As a result, the Board finds that re-characterization of the issue as entitlement to service connection for residuals of hypothermia, including smoke inhalation residuals, is appropriate.  Brokowski, supra; Clemons, supra; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  (As noted below, the smoke inhalation allegedly occurred when the claimant was seeking the warmth of a campfire after experiencing a cold injury.  Consequently, any residuals of the inhalation injury can be said to be a claimed residual of experiencing hypothermia.)

In December 2009, the Veteran was afforded a VA compensation and pension (C&P) examination for the respiratory system.  The Veteran reported that she was treated for hypothermia and smoke inhalation while on active duty in Alaska in February 1979.  The smoke inhalation occurred when she was "trying to get warm around a campfire."  She stated that she "suffered a respiratory arrest and CPR was initiated in the field."  She started breathing on her own, but was hospitalized overnight.  She denied any more episodes until after discharge in 1981, when she was admitted to the VA Medical Center (VAMC) in Miami with shortness of breath.  Service treatment records broadly confirm the Veteran's account, and the Veteran's report of medical history at separation indicated past or current respiratory problems, including shortness of breath and pain or pressure in her chest.  However, documentation of the 1981 hospitalization in Miami could not be found.

Based on an examination of the Veteran and a review of the record, the examiner was asked to provide an opinion on the likelihood that "any identified residuals of . . . hypothermia [are] a result of [the] active duty claimed event[, to include] smoke inhalation[.]"  The examiner gave a diagnosis of "shortness of breath, unknown etiology," but opined that she could not resolve the issue without resorting to mere speculation, as there were no records of the Veteran's treatment for shortness of breath or records showing diagnosis of asthma at the Miami VAMC in 1981.  The examiner noted that the "circumstances surrounding" the in-service event "are unclear" and "no other documented events in service" or thereafter were available for review.

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, VA examinations and opinions must consider lay statements not rejected by VA and must consider that service connection does not require a diagnosis during service or documentation of continuity of symptomatology via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay testimony of the veteran where that testimony has not been rejected); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).

The examination and opinion here are inadequate.  With regard to the examination, the Veteran must be afforded an examination that considers possible residual cold weather injuries beyond any respiratory ailments.  The Veteran has complained of persistent coldness throughout her body, including her fingers and toes.  Thus, a cold weather injury examination is warranted.  With respect to the opinion, the 2009 examiner apparently discounted the Veteran's lay statements regarding the in-service event and her post-service treatment in 1981.  The examiner also appeared to require documentation of symptomatology by way of medical records before providing an opinion.  In light of the foregoing, a remand is required to obtain an adequate examination and opinion.

In addition, attempts should be made to obtain complete treatment records from the Veteran's private physician and any other provider identified by the Veteran during the course of this remand that have not been associated with the claims file.  See April 2010 VA treatment record (noting the Veteran has a private physician).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records, to include those from the Veteran's private physician.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to provide her the opportunity to obtain and submit those records for VA review.

2.  Following the above, schedule the Veteran for a VA examination for respiratory conditions and cold weather injuries to determine the nature and onset of any residual disabilities found.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  (If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.)  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner(s) should identify any residual disabilities found and provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any such disability had its onset in service or is otherwise related to service, to include the cold weather and smoke inhalation injuries documented in the Veteran's service records.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of problems should be set forth in detail.

Each examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it complies with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.  Should the examiner indicate that additional evidentiary development is required to arrive at an opinion, such development should be undertaken.

4.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought on appeal is not granted, she should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


